Citation Nr: 0110379	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  93-18 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include lumbosacral strain and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in December 1990, December 1991, and 
September 1992 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  

By a decision of April 16, 1999, the Board denied entitlement 
to service connection for a low back disorder, to include 
lumbosacral strain and degenerative disc disease.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court) which, upon a 
joint motion by the Secretary of Veterans Affairs and the 
veteran-appellant, vacated the Board's April 16, 1999, 
decision on the service connection claim, and remanded the 
matter for further proceedings.  


REMAND

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  Service 
connection connotes many factors but basically it means that 
a particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

The veteran's service medical records disclose that, at an 
examination for service separation in November 1945, it was 
noted that he had sustained a shrapnel wound to the back in 
March 1945 in Germany; he had a well-healed scar on the back; 
and no musculoskeletal defects were noted.  The service 
medical records do not reflect that any special treatment was 
required, and the veteran did not at that time claim any 
additional injury to his back.  

The veteran filed an application for VA disability 
compensation in March 1948, at which time he specifically 
reported having sustained a shrapnel wound in the back in 
March 1945, and receiving treatment at a medical detachment 
facility on the date he was wounded.  He further reported 
treatment for his back injury by John Conley, M.D., a private 
physician, on March 9, 1948.

In March 1948, Dr. John Conley reported that his first 
examination of the veteran had been on March 9, 1948.  Dr. 
Conley related that the veteran had complained that in 
January 1946, about two months after his discharge from the 
Army, he began to have an upper lumbar backache; he had 
slight pain all the time and sharp pain on occasion; and he 
had been struck in that region by a piece of shrapnel during 
the war.  Dr. Conley did not report that the veteran had 
asserted any additional traumatic blow to his back.  A 
fluoroscope showed a small piece of shrapnel in the fleshy 
part of the back.  The diagnosis was "a piece of shrapnel in 
fleshy part of back-upper lumbar region (and) possibly some 
injury to spine, or it may be ligamentous."  Dr. Conley did 
not diagnose lumbosacral strain or degenerative disc disease 
of the lumbosacral spine.  He did not make a finding that the 
veteran had a chronic low back disorder as a residual of the 
shrapnel wound or as a residual of being thrown by a mortar 
blast against a wall.

VA X-rays of the lumbosacral spine in June 1964 were normal.  
The radiologist saw no evidence of retained metallic 
fragments.  At a VA examination in June 1964, the veteran 
stated that he had no back pain when he was sitting quietly, 
but he did have pain on bending or when riding in a car.  He 
did not indicate that he had received any postservice 
treatment for his back since he was seen by Dr. Conley in 
1948.  On examination, a scar on the midportion of the right 
flank was observed; the veteran thought that the shell 
fragment had entered closer to the spine, but no other scar 
was found.  On examination, there was paravertebral muscle 
spasm on the right, probably as the result of strain.  The 
veteran said a blast concussion had been worse than the 
shrapnel wound.  (This was the first time that it was 
documented that the veteran indicated an additional trauma to 
the back at the time of the shell fragment wound.)  Diagnoses 
included a scar, shell fragment wound, right lumbar area.  

A report of X-rays taken in October 1964 by M. Velkoff, M.D., 
a private radiologist, noted an extremely small 2- to 4-
milimeter, metallic foreign body in the soft tissues at L2.

At a VA examination in October 1966, the veteran stated that 
he had had backache since a mortar shell went off near him 
during World War II and threw him 10 or 12 feet; a piece of 
shrapnel went through his clothes and into his back at that 
time; he had had a backache off and on ever since then; he 
would get lower back pain after much lifting or bending; 
occasionally, he woke up with a backache; the pain was in the 
right sacroiliac area.  An X-ray in 1964 had shown a 2- to 4-
millimeter metallic, foreign body in the region of L1-2, not 
connected with any bone of the back.  On examination, the 
veteran had no limp; there was slight limitation of flexion 
of the spine; there was tenderness over the right sacroiliac 
area.  A small, 1/4-inch x 1/8-inch well-healed, slightly 
depressed scar was seen 3 1/2 inches right of midline at the 
level of L1-2.  No foreign body was palpable.  Straight leg 
raising was negative.  Deep tendon reflexes in the lower 
extremities were equal and active; there were no paresthesias 
in the lower extremities.  Diagnoses included:  A scar on the 
right back from penetrating shell fragment, with no foreign 
body found; and lumbosacral strain, chronic, by history.

In November 1990, the veteran stated that he had had 
increasing pain and limitation of motion of the low back; he 
had trouble getting out of bed or getting into and out of a 
car.  In his notice of disagreement, received in January 
1991, the veteran stated that in service the shell had 
exploded and thrown him 20 feet across a room into a wall.  

VA X-rays of the lumbosacral spine in July 1991 showed mild 
dextroscoliosis and a vacuum sign between L4 and L5 - S1, due 
to degenerative disc disease.

In arguments in support of his appeal, received in January 
1992, the veteran stated that his lumbosacral strain was 
caused by the German shell which exploded near him and 
hurtled him through the air about 15 or 18 feet, and that is 
what had caused his lumbosacral strain.

A CT (computerized tomograph) scan of the lumbar spine in May 
1992 showed multilevel disc disease, with a bulging disc and 
spinal stenosis at L2-3, and focal disc protrusion at L4-5.  
At a VA orthopedic examination in June 1992, the veteran 
complained of lower back pain all the time.  Range of motion 
was restricted and produced pain.  The examiner remarked that 
after a careful examination he could hardly find the scar on 
the veteran's back.  He offered an opinion that degenerative 
disc disease had no relationship to the shrapnel injury in 
World War II.  The diagnosis was lower back pain with 
diminished motion.  

In arguments made in January 1993, the veteran asserted that 
in 1945 the shell exploded and threw him into the air with 
tremendous force.  He stated that the explosion "actually 
threw me through the doorway" with this heavy force that had 
bent my back and damaged my spine."  He maintained that the 
X-rays taken in 1992 substantiated the damage.  

At a personal hearing before a Member of the Board in April 
1994, the veteran testified that:  During World War II, he 
was a driver for a battalion commander; they had commandeered 
a house in Germany; the commanding officer told him to locate 
another soldier outside, which he did; they were returning to 
the house when he heard an artillery shell coming; it 
exploded nearby and the blast was so great that it picked him 
up and threw him through the door of the house about 15 or 18 
feet to the opposite wall; he also got a piece of shrapnel in 
the back at that time; the blast caused his back to bend and 
the pain was intense; the physician in his battalion treated 
him and said it was not necessary for him to go to a 
hospital.  He believed that he had sustained a residual back 
disability from the blast and being thrown through the air.  
He stated that, shortly after service, in late 1945, he began 
to be treated by his family doctor, a Dr. Conley, who made a 
report to VA in 1948; VA scheduled him for an examination in 
1948, but he did not go; he reopened his claim in 1964; 
between 1948 and 1964; he was treated with heat at the 
medical office of his employer, the General Electric Company; 
he took early retirement in 1984, partly because of back 
pain; currently, he had intense lower back pain, which 
radiated down his right leg; and he took ibuprofen and used a 
cane and a heating pad. 

The veteran was afforded another orthopedic examination in 
March 1998.  The examiner was requested to offer an opinion 
as to whether it is at least as likely as not that a current 
back disorder, found on examination, was the result of an 
injury in March 1945, when the veteran was thrown against a 
wall.  The examiner was also requested to offer an opinion, 
if his opinion on the first question was negative, as to 
whether it is at least as likely as not that residuals of a 
shell fragment wound to the lumbar area sustained in March 
1945 had aggravated a current back disorder.  

The examiner in March 1998 offered the opinion that "I 
cannot definitely establish any causal relationship between 
the described blast injury and mortar fragments that would 
cause the changes noted .  His symptoms are not specifically 
related to the injuries he sustained in 1945, either from the 
blast or the mortar fragments".

The examiner in March 1998 did not provide the requested 
opinion on all questions posed to him.  Specifically, he did 
not address the question whether residuals of a shell 
fragment wound aggravated a low back disorder.  A remand by 
the Board confers on the claimant a right to compliance with 
the remand orders.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  This case must, therefore, again be remanded so 
that the previously requested medical opinion may be 
provided.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which applies to all pending claims for VA benefits.  
That law provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA and provides for VA to arrange for a 
medical examination and opinion in certain circumstances. In 
the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

The Board finds that obtaining the previously requested 
medical opinion is also required by the VCAA and, 
accordingly, this case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
be examined by a specialist in 
orthopedics.  Prior to the examination, 
the examiner should review the medical 
records in the veteran's claims file, 
including, but not limited to, his 
service medical records, a report by Dr. 
John Conley in March 1948, and reports of 
VA orthopedic examinations in June 1992 
and March 1998.  The examiner should also 
review the transcript of the veteran's 
testimony at a personal hearing in 
April 1994.  The examiner should 
determine the nature and extent of any 
and all disorders of the low back, to 
include lumbosacral strain and 
degenerative disc disease, if present.  
All indicated diagnostic studies should 
be performed.  For the purpose of a 
requested opinion, the examiner should 
assume that the veteran did in fact 
collide with the wall of a house in 
March 1945, as a reaction to a close-by 
mortar blast.

The examiner should offer an opinion on 
the question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that a current back disorder, 
if found on examination, is the result of 
an injury sustained in the March 1945 
incident which has been described by the 
veteran (being thrown against a wall).  
In the event that the examiner finds that 
being thrown against a wall in March 1945 
did not cause a current back disorder, 
then the examiner should offer an opinion 
on the question of whether it is as 
likely as not (a 50 percent or more 
likelihood) that residuals of a shell 
fragment wound to the lumbar area 
sustained in March 1945 have aggravated 
(increased in severity) a current back 
disorder.  A complete rationale for all 
opinions expressed should be provided.  
The examination report should be typed.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


